PER CURIAM.
Stanley Rainey, pro se, appeals from the order of the circuit judge refusing to disqualify him from presiding over Rainey’s divorce proceeding. We treat the notice of appeal as a petition for writ of prohibition, Puckett v. State, 591 So.2d 326 (Fla. 5th DCA 1992), and deny the petition. See Hammond v. Eastmoore, 513 So.2d 770 (Fla. 5th DCA 1987) (motion legally insufficient where no affidavit was included and party did not swear that the facts alleged were true; acknowledgment before notary public insufficient).
PETITION FOR WRIT OF PROHIBITION DENIED.
GOSHORN, THOMPSON and ANTOON, JJ., concur.